Exhibit 10.29

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement, dated as of July 1, 2010 (this
“Agreement”), is made and entered into by and between AsiaInfo Holdings, Inc., a
Delaware corporation (the “Company”) and Mr. Steve Zhang (the “Executive”).

WHEREAS, the Company and the Executive have entered into a Master Employment
Agreement dated as of April 1, 2004, a letter agreement dated October 18, 1999,
and a Change–of-Control Severance Agreement dated as of April 1, 2004 setting
forth the terms and conditions of the employment services rendered by the
Executive to the Company and other members of the Group (collectively, the
“Existing Offshore Employment Agreements”);

WHEREAS, AsiaInfo Technologies (China) Limited, a wholly-owned Subsidiary of the
Company (“AsiaInfo Beijing”), has entered into an employment agreement and a
confidentiality and non-compete agreement with the Executive on December 9, 2009
setting forth the terms and conditions of the employment of the Executive by
AsiaInfo Beijing and the related confidentiality and non-compete obligations
(the “Existing Onshore Employment Agreements”);

WHEREAS, the Company and the Executive desire to enter into this Agreement and a
separate onshore employment and confidentiality and non-compete agreement (the
“New Onshore Employment Agreements”) to supersede and replace all the Existing
Offshore Employment Agreements and the Existing Onshore Employment Agreements;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

 

1. TERM OF EMPLOYMENT.

Subject to the provisions of Section 7 of this Agreement, the Executive shall be
employed by the Company for a period commencing on July 1, 2010 and ending the
third anniversary thereof (such period, subject to any extension as provided
below, the “Employment Term”) on the terms and subject to the conditions set
forth in this Agreement; provided, however, that commencing with such third
anniversary and on each subsequent third anniversary (each an “Extension Date”),
the Employment Term shall be automatically extended for an additional three-year
period, unless the Company or the Executive provides the other party hereto 90
days prior written notice before the next Extension Date (the “Notice Period”)
that the Employment Term shall not be so extended.

 

2. POSITION.

 

  2.1 During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company. In such position, the Executive shall report
directly to the Board and shall have such duties and authority as shall be
customary for persons occupying such position for companies of like size and
type.

 

1



--------------------------------------------------------------------------------

  2.2 During the Employment Term, the Executive shall devote substantially all
the business efforts and time to the Company and any other Subsidiary of the
Company (the Company and such Subsidiaries, collectively, the “Group”). The
Executive further agrees that, during the Employment Term, he will not actively
engage in any other employment, occupation or consulting activity for
compensation without the prior approval of the Board; provided, however, that
the Executive may:

 

  (a) serve in any capacity with any professional, community, industry, civic,
educational or charitable organization;

 

  (b) serve as a member of corporate boards of directors on which prior to the
date hereof the Executive has served and, with the consent of the Board (which
consent shall not be unreasonably withheld or delayed), other corporate boards
of directors; and

 

  (c) manage personal investments and legal affairs so long as such activities
do not materially interfere with the discharge of the Executive’s duties to the
Group.

 

3. BASE SALARY.

During the Employment Term, the Group shall pay the Executive a base salary at
the annual rate as decided by the Board, payable in regular installments in
accordance with the Group’s usual payment practices for senior executives. The
Executive shall be entitled to such increases (but no decreases) in the
Executive’s base salary, if any, as may be determined annually by the
Compensation Committee of the Board in its sole discretion. The Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary”. For the avoidance of doubt, the “Base Salary” shall
include the salary to be paid by other Employers to the Executive (including
without limitation the salary paid by AsiaInfo Beijing under the New Onshore
Employment Agreements).

 

4. BONUS.

 

  4.1 Bonus. With respect to each fiscal year during the Employment Term, the
Executive shall be eligible to such annual bonus award (the “Annual Bonus”) as
decided by the Board.

 

  4.2

Bonus Payment. Each Annual Bonus shall be paid by April 6th of the following
calendar year, unless otherwise agreed by the Company and the Executive. It is
hereby agreed that the commencement date for the purpose of calculating the
Annual Bonus for the fiscal year of 2010 shall be January 1, 2010.

 

5. EQUITY ARRANGEMENTS.

 

  5.1 Equity Arrangements.

Without prejudice to all the incentive equity that has been granted to the
Executive prior to the date hereof, the Executive shall be eligible to
participate or continue to participate in all Company long-term equity incentive
plans and programs that cover senior executives of the Company.

 

2



--------------------------------------------------------------------------------

  5.2 Acceleration upon Change of Control.

In the event of a Change of Control and regardless of whether or not the
employment of the Executive is terminated pursuant to the provisions hereunder,
the Executive shall be entitled to immediate vesting of 100% of any outstanding
unvested Stock Options, Restricted Stock Units and Performance Stock Units, as
well as all other options, restricted stock and other long-term equity or other
long-term incentive awards (collectively, the “Incentive Equity Interests”) then
held by the Executive as of the date of such Change of Control. Such newly
vested Incentive Equity Interests, if applicable, shall become exercisable on
the date of such Change of Control and shall remain exercisable thereafter in
accordance with their respective terms.

 

6. EMPLOYEE BENEFITS, BUSINESS EXPENSES AND PERQUISITES.

 

  6.1 Employee Benefits.

During the Employment Term, the Executive shall be entitled to participate in
the Company’s pension and welfare benefit plans, programs and arrangements
(other than severance plans) generally made available to other senior executives
of the Company as in effect from time to time (collectively, the “Employee
Benefits”), except to the extent otherwise provided herein. The Executive shall
be entitled to twenty vacation days per year.

 

  6.2 Business Expenses.

During the Employment Term, reasonable business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder shall be
promptly reimbursed by the Company in accordance with Company policies.

 

  6.3 Perquisites.

During the Employment Term, the Executive shall be entitled to the following
perquisites made available by the Company:

 

  (a) participation in the Company’s perquisite plans, programs and arrangements
generally in effect from time to time for senior executives of the Company,
except to the extent otherwise provided herein;

 

  (b) a US$24,000 annual allowance for all costs associated with the Executive’s
ownership (or lease) and maintenance of a house (the “Housing Entitlement”);

 

  (c) a US$10,000 annual allowance for the costs associated with the Executive
and his family’s home leave;

 

  (d) reimbursement for all costs and expenses in connection with the education
of the Executive’s children up till the completion of secondary school (the
“Education Reimbursement”);

 

3



--------------------------------------------------------------------------------

  (e) the global medical insurance at the same level with those made available
to other senior executives of the Company; and

 

  (f) Director’s and Officer’s liability insurance on behalf of the Executive at
all times for acts and omissions during the Employment Term to the same extent
such coverage is maintained for directors and other senior executives of the
Company.

 

7. TERMINATION.

The Employment Term and the Executive’s employment hereunder may be terminated
by the Company or the Executive at any time and for any reason. Notwithstanding
any other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern the Executive’s rights upon termination of employment with
the Company.

 

  7.1 Termination Due to Disability or Death.

 

  (a) The Employment Term and the Executive’s employment hereunder shall
terminate upon a termination of the Executive’s employment due to the
Executive’s death or the Executive’s Disability. Any question as to the
existence of the Disability of the Executive as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of the Agreement.

 

  (b) Upon termination of the Executive’s employment hereunder for either
Disability or death, the Executive or the Executive’s estate (as the case may
be) shall be entitled to the following:

 

  (i) the Base Salary through the Date of Termination;

 

  (ii) any Annual Bonus earned but unpaid as of the Date of Termination for any
previously completed fiscal year;

 

  (iii) payment of and reimbursement for any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy, or unpaid
benefits or unreimbursed expenses under Section 6.3(b), 6.3(c) or 6.3(d)
incurred, in either case, prior to the Date of Termination;

 

  (iv) payment for accrued vacation unused as of the Date of Termination;

 

  (v) such Employee Benefits, if any, as to which the Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (i) through (v) hereof being referred to as the “Accrued Rights”);

 

4



--------------------------------------------------------------------------------

  (vi) the product of (A) the Executive’s Annual Bonus for the previously
completed fiscal year (or, if higher, for the year in which the Date of
Termination occurs assuming that the Performance Targets have been achieved at
100%), and (B) a fraction, the numerator of which is the number of days that
have elapsed in the current fiscal year through the Date of Termination, and the
denominator of which is 365;

 

  (vii) an amount equal to the sum of the Executive’s (A) Base Salary for the
year in which the Date of Termination occurs and (B) Annual Bonus for the
previously completed fiscal year (or, if higher, for the year in which the Date
of Termination occurs assuming that the Performance Targets have been achieved
at 100%);

 

  (viii) for a period of one year after the Date of Termination, continuation of
medical benefits for the Executive and/or the Executive’s eligible dependants
that are at least at a level (and cost to the Company) that is substantially
similar in the aggregate to the level of such benefits that was available to the
Executive immediately prior to the Date of Termination (as the case may be);
provided that no benefit otherwise to be made available to the Executive
pursuant to this Section 7.1(b)(viii) shall be required to be made available to
the extent that substantially equivalent benefits are made available to the
Executive by any subsequent employer of the Executive; the medical benefits as
described in this Section 7.1(b)(viii), the “Medical Benefits”;

 

  (ix) for a period of one year after the Date of Termination, continuation of
Education Reimbursement and Housing Entitlement; and

 

  (x) immediate vesting of 100% of any outstanding unvested Incentive Equity
Interests held by the Executive as of the Date of Termination, which, if
applicable, shall remain exercisable in accordance with their respective terms.

Following the Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7.1(b), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

  7.2 Termination by the Company.

 

  (a) The Employment Term and the Executive’s employment hereunder may be
terminated by the Company for any reason.

 

  (b) If the Executive’s employment is terminated by the Company for any reason
(other than the circumstances provided under Sections 7.1 and 7.4), the
Executive shall be entitled to receive:

 

  (i) the Accrued Rights and the Medical Benefits;

 

5



--------------------------------------------------------------------------------

  (ii) the product of (A) the Executive’s Annual Bonus for the previously
completed fiscal year (or, if higher, for the year in which the Date of
Termination occurs assuming that the Performance Targets have been achieved at
100%) and (B) a fraction, the numerator of which is the number of days that have
elapsed in the current fiscal year through the Date of Termination, and the
denominator of which is 365;

 

  (iii) an amount equal to 18 months of the Executive’s (A) Base Salary for the
year in which the Date of Termination occurs and (B) Annual Bonus for the
previously completed fiscal year (or, if higher, for the year in which the Date
of Termination occurs assuming that the Performance Targets have been achieved
at 100%);

 

  (iv) for a period of one year after the Date of Termination, continuation of
Education Reimbursement and Housing Entitlement; and

 

  (v) immediate vesting of 100% of any outstanding unvested Incentive Equity
Interests held by the Executive as of the Date of Termination, which, if
applicable, shall remain exercisable in accordance with their respective terms.

Following the Executive’s termination of employment by the Company for any
reason (other than the circumstances provided under Sections 7.1 and 7.4),
except as set forth in this Section 7.2(b), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

  7.3 Termination upon the Executive’s Resignation for Good Reason.

 

  (a) The Employment Term and the Executive’s employment hereunder shall
terminate automatically upon the Executive’s resignation for Good Reason.

 

  (b) If the Executive resigns for Good Reason (other than the circumstance
provided under Section 7.4), the Executive shall be entitled to the following:

 

  (i) the Accrued Rights and the Medical Benefits;

 

  (ii) the product of (A) the Executive’s Annual Bonus for the previously
completed fiscal year (or, if higher, for the year in which the Date of
Termination occurs assuming that the Performance Targets have been achieved at
100%) and (B) a fraction, the numerator of which is the number of days that have
elapsed in the current fiscal year through the Date of Termination, and the
denominator of which is 365;

 

  (iii) an amount equal to six months of the Executive’s Base Salary for the
year in which the Date of Termination occurs;

 

6



--------------------------------------------------------------------------------

  (iv) for a period of one year after the Date of Termination, continuation of
Education Reimbursement and Housing Entitlement; and

 

  (v) immediate vesting of 50% of any outstanding unvested Incentive Equity
Interests held by the Executive as of the Date of Termination, which, if
applicable, shall remain exercisable in accordance with their respective terms.

Following such termination of the Executive’s employment upon the resignation by
the Executive for Good Reason (other than the circumstance provided under
Section 7.4), except as set forth in this Section 7.3(b), the Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

  7.4 Termination by the Company or Resignation by the Executive, upon or within
one year after a Change of Control.

 

  (a) The Employment Term and the Executive’s employment hereunder may be
terminated by the Company or by the Executive’s resignation, in each case, upon
or within one year after a Change of Control.

 

  (b) If the Executive’s employment is terminated by the Company (other than by
reason of death or Disability) or if the Executive resigns, in each case, upon
or within one year after a Change of Control, the Executive shall be entitled to
receive:

 

  (i) the Accrued Rights and the Medical Benefits;

 

  (ii) the product of (A) the Executive’s Annual Bonus for the previously
completed fiscal year (or, if higher, for the year in which the Date of
Termination occurs assuming that the Performance Targets have been achieved at
100%) and (B) a fraction, the numerator of which is the number of days that have
elapsed in the current fiscal year through the Date of Termination, and the
denominator of which is 365;

 

  (iii) an amount equal to the sum of 2.99 times of the sum of the Executive’s
(A) Base Salary for the year in which the Date of Termination occurs (or, if
higher, as in effect at the time of the Change of Control under the circumstance
that the termination occurs within one year after a Change of Control) and
(B) Annual Bonus for the previously completed fiscal year (or, if higher, for
the year in which the Date of Termination occurs assuming that the Performance
Targets have been achieved at 100%);

 

  (iv) for a period of one year after the Date of Termination, continuation of
Education Reimbursement and Housing Entitlement; and

 

  (v) immediate vesting of 100% of any outstanding unvested Incentive Equity
Interests held by the Executive as of the Date of Termination, which, if
applicable, shall remain exercisable in accordance with their respective terms.

 

7



--------------------------------------------------------------------------------

Following the Executive’s termination of employment by the Company (other than
by reason of the Executive’s death or Disability) or by the Executive’s
resignation, in each case, upon or within one year after a Change of Control,
except as set forth in this Section 7.4(b), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

  7.5 Payment Schedule.

 

  (a) The cash payments provided for in Section 7.1(b), 7.2(b), 7.3(b) or 7.4(b)
(except as otherwise expressly provided therein) shall be made as soon as
practicable, but in no event later than 30 days following the Date of
Termination in the form of either (i) a lump sum cash payment or (ii) at the
Executive’s request, monthly payments over no more than a 12 month period, by
check or wire transfer of immediately available funds.

 

  (b) The Education Reimbursement shall be paid as soon as practicable, but in
no event later than 30 days following the Executive’s delivery of relevant
invoices to the Company in the form of a lump sum cash payment.

 

8. CONFIDENTIALITY, INVENTIONS.

 

  8.1 Confidential Information.

 

  (a) Company Information. The Executive agrees at all times during the
Employment Term and thereafter, to hold in strictest confidence, and except for
the benefit of the Company or the benefit of the Group, not to use or to
disclose to any person, firm or corporation without written authorization of the
Board, any Confidential Information (as hereafter defined). “Confidential
Information” shall mean any confidential and proprietary information, including,
among others, technical data, trade secrets or know-how, research, product
plans, products, services, customer lists and customers (including, but not
limited to, customers of the Company and/or any other member of the Group on
whom the Executive called or with whom the Executive became acquainted during
the Employment Term), partners, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, yield data, equipment modifications, pricing,
marketing, finances or other business information of the Group disclosed to the
Executive by or obtained by the Executive from the Company and/or any other
member of the Group either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment; provided however, Confidential
Information does not include any of the foregoing items which has become
publicly known and made generally available through no wrongful act of the
Executive or of others who were under confidentiality obligations as to the item
or items involved.

 

8



--------------------------------------------------------------------------------

  (b) Third Party Information. The Executive recognizes that the Company and
other members of the Group have received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part or the part of other members of the Group to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Executive’s work for the Company or other member of the Group and consistent
with the Company’s or other Group member’s agreement with such third party.

 

  (c) Former Employer Information. The Executive agrees that he will not, during
the Employment Term, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
(except for any Group member) and that he will not bring onto the premises of
the Company and/or any other member of the Group any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity. The Executive agrees
to indemnify the Company and/or any other member of the Group and hold it or
them harmless from all claims, liabilities, damages and expenses, including
reasonable attorneys fees and costs of litigation, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting from any use by the Company and/or any other member of the Group of
such proprietary information or trade secrets improperly used or disclosed by
the Executive.

 

  8.2 Inventions.

 

  (a) Assignment of Inventions. The Executive agrees that he will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assigns to the Company, or its designee,
all rights, title, and interests in and to any and all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, processes, copyright works, know-how, any
other work’s information or matter which gives rise or may give rise to any
intellectual property of whatsoever nature, whether or not patentable or
registrable under any law of any country, which relate to the actual or
anticipated business of the Company or any other member of the Group and which
the Executive may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the
Employment Term (collectively referred to as “Inventions”). The Executive
understands and agrees that the decision whether or not to commercialize or
market any invention developed by him solely or jointly with others is within
the Company’ sole discretion and for the sole benefit of the Company and/or any
other member of the Group, and that no royalty will be due to the Executive as a
result of the Company’s efforts (or the efforts of any member of the Group) to
commercialize or market any such Invention.

 

  (b) Maintenance of Records. The Executive agrees to keep and maintain adequate
and current written records of all Inventions made by the Executive (solely or
jointly with others) during the Employment Term. The records will be in the form
of notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.

 

9



--------------------------------------------------------------------------------

  (c) Patent and Copyright Registrations.

The Executive agrees to assist the Company, or its designee, at the Company’s
expense, in every proper and reasonable way to secure the Company’s (or its
designee’s) rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall reasonably deem necessary in order to apply for and obtain such rights and
in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. The Executive further agrees that the
obligation to execute or cause to be executed, when it is in his power to do so,
any such instrument or papers shall continue after the termination of the
employment with the Group for any reason.

 

  8.3 Returning Company Documents.

The Executive agrees that, at the time of leaving the employ of the Company, he
will deliver to the Company (and will not keep in his possession, recreate or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by him pursuant to the employment with the
Company or otherwise belonging to the Company and/or any other member of the
Group.

 

9. NON-COMPETITION.

 

  9.1 During the Employment Term and for a period of six (6) months after the
Date of Termination (the “Covenant Period”), except as provided below, against
the payment by the Company of six months of the Executive’s Base Salary for the
year in which the Date of Termination occurs (or, if higher, as in effect at the
time of the Change of Control under the circumstance that the termination occurs
within one year after a Change of Control) (“Non-compete Compensation”) to the
Executive in the form of a lump sum cash payment or six monthly payments at the
election of the Executive (for the avoidance of doubt, such Non-compete
Compensation is the compensation to the Executive for his compliance with the
non-compete obligation during the Covenant Period and shall be in addition and
without prejudice to the severance package the Executive is entitled to as
provided under Section 7), the Executive will not:

 

  (a) accept employment with or render services or advice to any organization,
or engage, directly or indirectly in any business that competes with the
business of the Group in any province in the People’s Republic of China (the
“PRC”), Hong Kong, Macau or Taiwan where the Group is physically located or in
which the Group generates more than 5% of its total revenues;

 

10



--------------------------------------------------------------------------------

  (b) become an owner of any company which provides products or services that
are competitive with those offered or planned by the Group, including, but not
limited to, companies offering system integration services or telecommunications
infrastructure software products in the PRC, Hong Kong, Macau or Taiwan (the
business activities referred to in this paragraph will hereinafter be referred
to as the “Business”); or

 

  (c) directly or indirectly disrupt, damage or interfere with the operation or
business of the Group by soliciting, recruiting, diverting, taking away or
otherwise interfering with any customers or clients of the Group; or

 

  (d) directly or indirectly solicit or encourage any employee or consultant of
the Group to terminate his or her employment or engagement, or to accept
employment or an engagement with any other company.

 

  9.2 Notwithstanding the foregoing, the Executive may own, directly or
indirectly, solely as an investment, up to, but not more than, one percent
(1%) of any class of “publicly traded securities” of any company engaged in the
Business. The term “publicly traded securities” shall mean securities that are
traded on an internationally-recognized securities exchange.

 

  9.3 If any restriction set forth in this Section 9 is found by a court or
arbitrator to be unenforceable by reason of its extent, duration, geographical
scope or for any other reason, then the parties agree, and hereby submit, to the
reduction and limitation of such prohibition to such extent, duration,
geographical scope or other provision as shall be deemed enforceable.

 

  9.4 The Executive acknowledges that:

 

  (a) he possess skills that are special, unique or extraordinary;

 

  (b) the level of compensation and the provisions in the New Onshore Employment
Agreements for compensation are partly in consideration of and conditioned upon
the Executive’s not competing with the Group;

 

  (c) the provisions of this Section 9 are essential to protect the business and
goodwill of the Group.

 

10. MISCELLANEOUS.

 

  10.1 Injunctive Relief. The Executive acknowledges that irreparable harm will
be suffered by the Company in the event of the breach by the Executive of the
obligations provided under Sections 8 and 9 under this Agreement, and that the
Company will be entitled, by reason of such breach or any threatened breach, to
enforce by an injunction or decree of specific performance the obligations set
forth in this Agreement, in addition to the Company’s other rights. Any claims
asserted by the Executive against the Company shall not constitute a defense in
any injunction action brought by the Company to obtain specific enforcement.

 

11



--------------------------------------------------------------------------------

  10.2 Governing Law. This Agreement shall be governed by the laws of the State
of Delaware.

 

  10.3 Dispute Resolution. If any contest or dispute arises between the parties
with respect to this Agreement, such contest or dispute shall be submitted to
binding arbitration for resolution in Delaware in accordance with the rules and
procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant to a
written decision, which contains a detailed recital of the arbitrator’s
reasoning.

 

  10.4 Resolution of Dispute in connection with the Severance Package.

 

  (a) After the termination of the employment in case that the Company fails to
timely deliver to the Executive his entitlements as provided under Section 7,
the Executive may file a claim for termination entitlements under this Agreement
by written communication to the Board. Within 90 days after the filing of the
claim, the Board shall:

 

  (i) approve the claim and take appropriate steps for satisfaction of the
claim; or

 

  (ii) if the claim is wholly or partially denied, advise the Executive of such
denial by furnishing to him or his a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of this Agreement on which the denial is based and, if the
denial is based in whole or in part on any rule of construction or
interpretation adopted by the Board, a reference to such rule, a copy of which
shall be provided to the Executive; (C) a description of any additional material
or information necessary for the Executive to perfect the claim and an
explanation of the reasons why such material or information is necessary; and
(D) a reference to this Section 10.4.

 

  (b) The dispute resolution process in connection with the severance package as
provided hereunder shall be without prejudice to other rights of the Executive
provided hereunder, and for the avoidance of doubt, the Executive may directly
refer to arbitration pursuant to the provisions hereunder for any disputes
arising out of this Agreement.

 

  10.5 Severance Package not Constituting Salary. Unless otherwise determined by
the Company in an applicable plan or arrangement, no amounts payable hereunder
upon the termination of employment shall be deemed salary or compensation for
the purpose of computing benefits under any employee benefit plan or other
arrangement of the Company for the benefit of its employees unless the Company
shall determine otherwise.

 

  10.6 Entire Agreement. This Agreement, together with the New Onshore
Employment Agreements, constitute the entire arrangement between the Group and
the Executive applicable to the subject matter hereunder, and supersedes any
prior arrangements in this regard, including without limitation the Existing
Offshore Employment Agreements and the Existing Onshore Employment Agreements.
This Agreement shall not limit any right of the Executive to receive any
payments or benefits under an employee benefit or executive compensation plan of
the Company.

 

12



--------------------------------------------------------------------------------

  10.7 Expenses. The Company shall reimburse all legal fees and related expenses
incurred by the Executive in seeking to obtain or enforce any right or benefit
provided by this Agreement. The Company shall make advances to the Executive
with respect to such fees and expenses at the request of the Executive. Such
payments are to be made within five days after the Executive’s request for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require; provided that if the Executive institutes a
proceeding and the judge or other decision-maker presiding over the proceeding
affirmatively finds that the Executive has failed to prevail substantially, the
Executive shall pay his own costs and expenses (and, if applicable, return any
amounts theretofore paid on the Executive’s behalf under this Section 10.7).

 

  10.8 Tax Gross-Up.

 

  (a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company or any member of the Group
for the benefit of its employees, to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a “Payment”) is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, hereinafter collectively referred to as the
“Excise Tax”), the Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

 

  (b) All determinations required to be made under this Section 10.8, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an internationally recognized certified public accounting firm
as may be jointly designated by the Company and the Executive (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within ten business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company; provided that for purposes of determining the amount of any
Gross-Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rates applicable to individuals in the calendar year in which
any such Gross-Up Payment is to be made and deemed to pay state and local income
taxes at the highest effective rates applicable to individuals in the state or
locality of the Executive’s residence or place of employment in the calendar
year in which any such Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account limitations applicable to individuals
subject to federal income tax at the highest marginal rates. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section, shall be paid by the
Company to the Executive (or to the appropriate taxing authority on the
Executive’s behalf) when due. If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall so indicate to the Executive in
writing. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that the amount of the Gross-Up Payment
determined by the Accounting Firm to be due to (or on behalf of) the Executive
was lower than the amount actually due (“Underpayment”). In the event that the
Company exhausts its remedies pursuant to paragraph (c) below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

13



--------------------------------------------------------------------------------

  (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall (i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order to effectively contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; provided, further, that if the Executive is required to
extend the statute of limitations to enable the Company to contest such claim,
the Executive may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

14



--------------------------------------------------------------------------------

  (d) If, after the receipt by the Executive of an amount paid or advanced by
the Company pursuant to this Section 10.8, the Executive becomes entitled to
receive any refund with respect to a Gross-Up Payment, the Executive shall
(subject to the Company’s complying with the requirements of paragraph (c))
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
paragraph (c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of the Gross-Up Payment required
to be paid.

 

  10.9 Tax Equalization.

 

  (a) The Company agrees that, in connection with the Executive’s employment by
the Company and any other member of the Group pursuant to the terms hereof and
other applicable employment contract(s), the Executive pays, in the aggregate,
an amount of income and other employment taxes with respect to the amounts and
benefits due and payable to the Executive under this agreement and other
applicable employment contract(s) (and any other cash or property (including any
equity participation rights) provided to the Executive by the Group
(collectively, the “Remunerations”)) that is no greater than the amount of such
taxes that the Executive would pay if such Remunerations were subject solely to
income and other employment taxes of the United States and State of Delaware.

 

  (b) The Company and the relevant Employer, jointly and severally, shall
provide the Executive with such remunerations (the “Gross-Up Remunerations”), or
shall take any other reasonable and desirable actions, to provide that, after
payment by the Executive of all income and employment taxes that may be imposed
by the federal and state laws of the United States and the laws of the PRC on
the Remunerations and Gross-Up Remunerations or any interest or penalties
incurred by the Executive with respect to such income or other employment taxes,
the Executive shall retain an amount that is no less than the amount of income
that the Executive would have retained had the Remunerations in their entirety
only been subject to income and other employment taxes of the United States and
State of Delaware.

 

15



--------------------------------------------------------------------------------

  10.10 Undertaking of this Agreement. The Company shall require any successor
entity expressly to assume and agree to perform the Company’s obligations under
the terms of this Agreement in the same manner and to the same extent that the
Company would be required to perform it (provided that such a requirement to
perform which arises by operation of law shall be deemed to satisfy the
requirements for such an express assumption and agreement), and in such event
the Company (as constituted prior to such succession) shall have no further
obligation under or with respect to this Agreement. Failure of the Company to
obtain such assumption and agreement with respect to the Executive prior to the
effectiveness of any such succession shall be a material breach of the material
terms of this Agreement with respect to the Executive and shall entitle the
Executive to compensation from the Company pursuant to Section 7.4(b) hereunder.

 

  10.11 Assignment. This Agreement, and the Executive’s and Company’s rights and
obligations hereunder may not be assigned by the Executive or, except as
provided in Section 10.10, the Company, respectively; any purported assignment
by the Executive or the Company in violation hereof shall be null and void;
provided however, the Executive may, at his sole discretion and with a written
notice (with immediate effect) to the Company, require the Company to, and the
Company shall agree to, assign and transfer all or part of its payment
obligations hereunder to one or more of the Subsidiaries.

 

  10.12 Inure to the Executive’s Benefit. The terms of this Agreement shall
inure to the benefit of and be enforceable by the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the Executive. If the Executive shall die while an
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee
or other designee or, if there is no such designee, the Executive’s estate.

 

  10.13 Amendment. This Agreement may be amended, superseded, canceled, renewed
or extended, and the terms hereof may be waived, only by a written instrument
signed by the parties hereto or, in the case of a waiver, by the party waiving
compliance.

 

  10.14 No Waiver. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

 

  10.15 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

 

16



--------------------------------------------------------------------------------

  10.16 Mitigation. Except for the Medical Benefits, the Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
or benefits hereunder be subject to offset in the event the Executive does
mitigate. No amounts payable under this Agreement shall be subject to reduction
or offset in respect of any claims which the Company or any Group member (or any
other person or entity) may have against the Executive.

 

  10.17 Notice. For the purposes of this Agreement, notice and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or mailed by certified or
registered express mail, return receipt requested, postage prepaid, if to the
Executive, addressed to the Executive at his respective address on file with the
Secretary of the Company; if to the Company, addressed to AsiaInfo Holdings,
Inc., Zhongdian Information Tower, No.6 Zhongguancun South Street, Beijing,
People’s Republic of China, and directed to the attention of its Legal
Department; if to the Board, addressed to the Board of Directors, c/o AsiaInfo
Holdings, Inc., Zhongdian Information Tower, No.6 Zhongguancun South Street,
Beijing, People’s Republic of China, and directed to the Company’s Legal
Department; or to such other address as any party may have furnished to the
others in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 

  10.18 Section Headings. The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.

 

  10.19 Survival. Any provision of this Agreement that, by its terms, including
but not limited to Sections 7, 8, 9, 10.1, 10.2, 10.3, 10.4, 10.7, 10.8, 10.12
and 10.16, survives the termination of the Executive’s employment or the
Employment Term hereunder shall remain in full force and effect pursuant to such
terms following any such termination.

 

11. DEFINITIONS.

For the purpose of this Agreement, the following terms shall have the meanings
set forth below:

 

  (a) “ADS” shall mean an American depositary share which represents a common
share in the Company and evidenced by an American depositary receipt.

 

  (b) “Board” shall mean the Board of Directors of the Company.

 

  (c) “Change of Control” shall mean the first to occur, after the date hereof,
of any of the following:

 

  (i) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Employer
representing more than 45% of either the then outstanding shares of equity
interests of the Employer or the combined voting power of the Employer’s then
outstanding securities;

 

17



--------------------------------------------------------------------------------

  (ii) during any period of 12 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board or the board of directors of the
Employer (the “Incumbent Directors”) cease to constitute at least a majority
thereof because of a vote of the Employer’s equityholders, provided that a
director who was not a director at the beginning of such 12-month period shall
be deemed to have satisfied such 12-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 12-month period) or by prior operation of this clause (ii);

 

  (iii) the consummation of a merger or consolidation of the Employer with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Employer outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60% of the combined voting power of the voting
securities of the Employer or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Employer (or
similar transaction) in which no Person is or becomes the beneficial owner, as
defined in clause (i), directly or indirectly, of securities of the Employer
(representing 45% or more of either the then outstanding shares of equity
interests of the Employer or the combined voting power of the Employer’s then
outstanding securities;

 

  (iv) the equityholders of the Employer or the board of directors of the
Employer approve a plan of complete liquidation or dissolution of the Employer;
or

 

  (v) there is consummated an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer’s assets, other than a sale
or disposition by the Employer of all or substantially all of the Employer’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportion as
their ownership of the Employer immediately prior to such sale.

Upon the occurrence of a Change of Control as provided above, no subsequent
event or condition shall constitute a Change of Control for purposes of this
Agreement, with the result that there can be no more than one Change of Control
hereunder.

 

  (d) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

 

  (e) “Date of Termination” shall mean the date on which the employment with the
Employer is terminated pursuant to the provisions hereunder or under the
applicable employment agreement.

 

18



--------------------------------------------------------------------------------

  (f) “Disability” shall mean the occurrence of the incapacity of the Executive
due to physical or mental illness, whereby the Executive shall have been absent
from the full-time performance of his duties with the Company for six
consecutive months.

 

  (g) “Employer” shall mean the Company (if and for so long as the Executive is
employed thereby) and each Subsidiary which may now or hereafter employ the
Executive, including AsiaInfo Beijing, or, where the context so requires, the
Company and such Subsidiaries collectively. A subsidiary which ceases to be,
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with the Company prior to a Change of
Control (other than in connection with and as an integral part of a series of
transactions resulting in a Change of Control) shall, automatically and without
any further action, cease to be (or be part of) the Employer for purposes
hereof.

 

  (h) “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended.

 

  (i) “Good Reason” shall mean, without the express written consent of the
Executive unless such circumstance are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

 

  (A) assignment to the Executive of any duties inconsistent in any materially
adverse or diminutive respect with his position, authority, duties or
responsibilities or any other action by the Employer which results in a
diminution in such position, authority, duties or responsibilities;

 

  (B) a reduction in the Executive’s Base Salary, except for a reduction that
applies in equal proportion to all employees of the Employer;

 

  (C) a material reduction in the Executive’s aggregate compensation
opportunity, including (x) the Executive’s Base Salary, (y) bonus opportunity,
if any, and (z) long-term or other incentive compensation opportunity, if any
(taking into account, in the case of such bonus and incentive opportunities,
without limitation, any target, minimum and maximum amounts payable and the
attainability and reasonability of any performance hurdles, goals and other
measures);

 

  (D) failure to maintain the Executive in the positions set forth in Section 2
hereof or the applicable employment agreement;

 

  (E) a material breach by the Employer of a material provision of this
Agreement or the applicable employment agreement, in any case which has not been
cured by the Employer within thirty (30) days after written notice of such
action, breach or noncompliance has been given by the Executive to the Employer;
or

 

  (F) expiration of the employment term under any applicable employment
agreement due to the Employer’s provision of notice to the Executive that the
employment term shall not be extended pursuant to Section 1 of this Agreement or
the relevant employment agreement.

 

19



--------------------------------------------------------------------------------

  (j) “Notice of Termination” shall mean a notice given by the Employer or the
Executive, as applicable, which shall indicate the specific termination
provision in this Agreement or the applicable employment agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions so indicated.

 

  (k) “Performance Stock Units” shall mean the “performance-based” restricted
common stocks or ADSs of the Company.

 

  (l) “Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof (except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company, or
(v) such the Executive or any “group” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) which includes the Executive.

 

  (m) “Restricted Stock Units”, shall mean the “time-based” restricted common
stocks or ADSs of the Company.

 

  (n) “Stock” shall mean the common stock, $.01 par value share, of the Company.

 

  (o) “Stock Options” shall mean options issued by the Company to purchase Stock
or ADSs.

 

  (p) “Subsidiary” shall mean any entity, directly or indirectly, through one or
more intermediaries, controlled by the Company.

(Signature Page to Follow)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

ASIAINFO HOLDINGS, INC. By:  

/s/    JAMES DING

Name:   JAMES DING Title:   Chairman of the Board STEVE ZHANG

/s/    STEVE ZHANG